2018 IL App (1st) 171558
                                              No. 1-17-1558
                                        Opinion filed April 11, 2018
                                                                       Third Division
     ______________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT

     ______________________________________________________________________________

     DEBBIE J. SCHUSTER and ALAN M.            ) Appeal from the Circuit Court
     SCHUSTER,                                 ) of Cook County.
                                               )
            Plaintiffs-Appellants,             )
                                               ) No. 2016 L 006979
     v.                                        )
                                               )
     LYNN M. RICHARDS; OUTERWALL, INC.,        )
     d/b/a Coinstar; and REDBOX AUTOMATED      ) The Honorable
     RETAIL, LLC,                              ) Jerry A. Esrig,
                                               ) Judge Presiding.
            Defendants-Appellees.              )
     ______________________________________________________________________________

                   JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
                   opinion.
                   Justices Howse and Lavin concurred in the judgment and opinion.


                                                   OPINION


¶1         Following the trial court’s grant of a motion to transfer venue pursuant to forum non

        conveniens filed by defendants-appellees Lynn M. Richards, Outerwall, Inc., d/b/a Coinstar

        and Redbox Automated Retail, LLC, plaintiffs-appellants Debbie J. Schuster and Alan M.

        Schuster petitioned for leave to appeal under Illinois Supreme Court Rule 306(a)(2). See Ill.

        S. Ct. R. 306(a)(2) (eff. July 1, 2014). This court granted their petition. On appeal, plaintiffs
     1-17-1558


        contend that the trial court abused its discretion in granting defendants’ motion to transfer

        venue because it conducted an unequal balancing of the relevant factors at issue in favor of

        transfer. They ask that we reverse the trial court’s order and, accordingly, restore the matter

        to the venue they initially chose. For the following reasons, we affirm.

¶2                                          BACKGROUND

¶3         The parties agree to the relevant facts of this cause.

¶4         Plaintiff Debbie Schuster, while a pedestrian, was struck by defendant Richards, who was

        driving a vehicle in the course of her employment. At that time, defendant Richards was

        employed by defendant Redbox Automated Retail, LLC (Redbox), and the vehicle she was

        driving was leased to defendant Outerwall, Inc., d/b/a Coinstar (Coinstar). Plaintiff Debbie

        Schuster, as well as her husband plaintiff Alan Schuster, who joined her in filing suit against

        defendants with respect to the accident, are both residents of Kane County, Illinois.

        Defendant Richards is a resident of Du Page County, Illinois. Defendants Redbox and

        Coinstar are Delaware corporations that have ties to several counties in Illinois. Relevant to

        the instant cause, Redbox, for example, has offices and warehouses in Cook and Du Page

        Counties and also does business in Kane County. Its agent for process is located in Cook

        County. By all agreement, it does more business, transactionally and monetarily, in Cook

        County as opposed to Kane County. Similarly, Coinstar does business in both Cook and

        Kane Counties, but more substantially (again, transactionally and monetarily) in the former

        as opposed to the latter. Its agent for process is also located in Cook County. The accident

        between plaintiff Debbie Schuster and defendant Richards occurred in East Dundee, Illinois,

        which is located in Kane County.




                                                      2
     1-17-1558


¶5         Members of the East Dundee Police Department and the East Dundee/Countryside Fire

        Protection District, both in Kane County, responded to, and investigated, the accident.

        Plaintiff Debbie Schuster was first taken to Advocate Sherman Hospital (Sherman) in Kane

        County. She was immediately transferred to Advocate Lutheran General Hospital (Lutheran

        General) in Cook County and later transferred to Presence Holy Family Medical Center

        (Holy Family) in Cook County. Subsequently, she was transferred to Presence St. Joseph

        Hospital (St. Joseph) in Kane County, and finally to Rosewood Care Center (Rosewood) in

        Kane County.

¶6         Plaintiffs filed suit against all defendants in Cook County. They asserted negligence and

        loss of consortium against defendant Richards. As against defendants Redbox and Coinstar,

        they asserted solely claims of respondeat superior and nothing with respect to direct

        negligence. That is, against Redbox, plaintiffs claimed that defendant Richards was its agent,

        that she was operating a vehicle owned by it, and that, as principal, it was responsible for her

        acts and omissions. Similarly, against Coinstar, plaintiffs claimed that defendant Richards

        was its agent and that, as principal, it was responsible for her negligent acts and omissions.

¶7         Defendants filed a motion to transfer venue pursuant to forum non conveniens seeking to

        move the cause from Cook County to Kane County. As the parties briefed the matter,

        defendants argued that the relevant private and public interest factors to be considered when

        deciding such a motion strongly favored transfer. Plaintiffs, meanwhile, argued that they did

        not and that their choice of forum, which is their substantial right, should prevail. Within the

        parties’ briefing, plaintiffs disclosed a list of some 18 potential witnesses, in addition to

        themselves, who they believed “may” be called on the issues of liability and damages. Some

        of these witnesses provided information regarding their testimony should the matter proceed


                                                       3
       1-17-1558


          to trial. For example, it was disclosed that there were three potential witnesses to the

          accident: Ray Clark, Michael Tangorra and Blake Johnson. Each submitted an affidavit with

          respect to the convenience of testifying. Clark stated he is a resident of McHenry County and

          that it was “more convenient” for him to travel to Kane County rather than Cook County to

          testify, Tangorra similarly stated he is a resident of McHenry County and that it was “more

          convenient” for him to travel to Kane County rather than Cook County to testify, and

          Johnson stated he is a resident of Kane County but that it was “not inconvenient” for him to

          travel to Cook County to testify, if necessary. Another listed witness was police officer

          Jessica Michelini of the East Dundee Police Department, who had responded to the scene and

          investigated the accident. In a discovery deposition, she stated that she is a resident of

          McHenry County and that traveling to either McHenry or Kane Counties to testify in this

          matter was “preferred” over Cook County.

¶8           Plaintiffs also presented the affidavits of two treating physicians, Drs. Shawn Palmer and

          Ted Jagielo, who were also listed as potential witnesses. Dr. Palmer stated that he works at

          the Midwest Bone and Joint Institute, which has offices in McHenry, Lake and Kane

          Counties, and that he is a resident of Lake County. He attested that it “is convenient” for him

          to testify in Cook County. Dr. Jagielo stated that he works at Lutheran General and Holy

          Family, both in Cook County, and he attested that it would be “far more convenient” for him

          to testify in Cook County than Kane County.

¶9           Additionally, the record reveals that plaintiffs’ counsel is located in Kane County while

          defendants’ counsel is located in Cook County.

¶ 10         After considering the parties’ briefs and argument, the trial court granted defendants’

          motion to transfer venue. In its written order, the court began by providing a lengthy


                                                        4
       1-17-1558


          statement regarding the applicable standard of review and the amount of deference to be

          afforded to plaintiffs’ choice of forum. The court acknowledged that plaintiffs undoubtedly

          have a substantial interest in their choice that, generally, should not be disrupted. However,

          the court recognized that plaintiffs’ choice was neither where they reside nor where the

          accident occurred and, thus, their choice was to receive less deference.

¶ 11         The court then analyzed each of the relevant private and public interest factors involved

          in forum non conveniens determinations. With respect to the private interest factors, it

          concluded that the first of these, the convenience of the parties, was “neutral” because,

          although defendants cannot assert that plaintiffs’ choice of forum is inconvenient to

          plaintiffs, Cook and Kane Counties border each other and defendant Richards, as well as

          defendants Redbox and Coinstar, would not be inconvenienced in traveling to either county.

          Next, the court found that the ease of access to sources of evidence weighed in favor of

          transfer because the accident occurred in Kane County, two of the occurrence witnesses

          attested it was more convenient them to attend court in Kane County, the remaining

          occurrence witness lives in Kane County, police and fire personnel involved were located in

          Kane County, and plaintiff received treatment in both Kane and Cook Counties. The factors

          of availability of compulsory process to secure the attendance of unwilling witnesses and the

          cost to obtain the attendance of willing witnesses also weighed in favor of transfer since

          “[s]everal occurrence witnesses are more accessible in Kane County” and, again, the counties

          at issue border each other so that any cost to obtain witness attendance “would be minimal.”

          It further noted that, although plaintiff received medical care in both counties, “most

          healthcare providers will probably not testify in person at trial.” And, as to the factor of the

          possibility of viewing the premises, the court found that it weighed in favor of transfer since,


                                                        5
       1-17-1558


              again, the accident occurred in Kane, not Cook, County. After analyzing all the private

              interest factors, the court stated that, even after affording plaintiffs “some deference in their

              choice,” these factors weighed in favor of transfer.

¶ 12              Acknowledging that its consideration was not yet complete, the court next examined each

              of the public interest factors involved. First, it found that administrative concerns, including

              the congestion of court dockets, weighed “slightly in favor of transfer,” noting various

              statistics showing that, while Cook County has significantly more of these types of cases on

              its docket, it decides them in a similar period of time (457 cases in 40.1 months in Cook

              versus 6 cases in 41.7 months in Kane). 1 Next, the court noted that the unfairness of jury duty

              upon Cook County residents weighed “strongly in favor of transfer” for two reasons: because

              the accident occurred in and involved residents of Kane County and because, while

              defendants Redbox and Coinstar do business in Cook County, plaintiffs only sought to

              impose vicarious liability upon them for the alleged negligence of defendant Richards and

              never made any allegation of direct negligence against them. As to the final public interest

              factor, the court found that the interest of having local controversies decided locally weighed

              “strongly in favor of transfer” since, again, the alleged negligence occurred in Kane County

              and involved Kane County plaintiffs; Kane County, therefore, had a local interest in the

              matter.

¶ 13              Ultimately, in reviewing its entire analysis, the court held that “the relevant factors for

              consideration, when viewed in their totality, favor the forum suggested by the movant.”

              Accordingly, it transferred the cause from Cook County to Kane County.




       1
           The court examined case statistics in these courts from the year 2015 for jury verdicts over $50,000.

                                                                   6
       1-17-1558


¶ 14         As noted, plaintiffs then appeared in our Court seeking leave to appeal pursuant to

          Illinois Supreme Court Rule 306(a)(2). See Ill. S. Ct. R. 306(a)(2) (eff. July 1, 2014). We

          granted their petition and now address their appeal.

¶ 15                                              ANALYSIS

¶ 16         Plaintiffs contend that the trial court abused its discretion in granting defendants’ motion

          and moving their cause to Kane County. They assert that, not only did the court ignore the

          cause’s connections to Cook County, but it also erred in balancing the public and private

          forum non conveniens factors in favor of transfer rather than in favor of plaintiffs’ choice of

          venue, as it was required to do. We disagree.

¶ 17         As a threshold matter, we wish to comment on the applicable standard of review, as

          plaintiffs highlight this both in their opening brief on appeal and again in their reply brief,

          insisting that defendants’ citation to a general abuse of discretion standard is, for lack of a

          better word, insufficient. The parties agree, as do we, that our Court reviews a trial court’s

          decision with respect to a forum non conveniens motion pursuant to abuse of discretion,

          which occurs only when no reasonable person would take the view adopted by the trial court.

          See Fennell v. Illinois Central R.R. Co., 2012 IL 113812, ¶ 21; accord Langenhorst v.

          Norfolk Southern Ry. Co., 219 Ill. 2d 430, 442 (2006); Dawdy v. Union Pacific R.R. Co., 207
Ill. 2d 167, 177 (2003); Susman v. North Star Trust Co., 2015 IL App (1st) 142789, ¶ 18.

          Plaintiffs, however, go on to quote the following passage from First National Bank v.

          Guerine, an Illinois Supreme Court case reversing a trial court’s decision to transfer venue:

             “[W]e hold that a trial court abuses its discretion in granting an intrastate forum non

             conveniens motion to transfer venue where, as here, the potential trial witnesses are

             scattered among several counties, including the plaintiff’s chosen forum, and no single


                                                        7
       1-17-1558


                county enjoys a predominant connection to the litigation. The balance of factors must

                strongly favor transfer of the case before the plaintiff can be deprived of his chosen

                forum. [Citation.] This is not such a case.” 198 Ill. 2d 511, 526 (2002).

¶ 18            This portion of Guerine appears at the very end of that case, not at the beginning of its

           analysis wherein its court outlines the parameters for review, and it clearly forms the holding

           of that case, not necessarily general commentary on the applicable standard of review. 2 This

           is not to say that the sentiments found in the quotation are incorrect; they are not by any

           means, and many of them indeed are very relevant to the instant cause, as we will discuss

           shortly. However, while we, too, recognize the factual similarity between the instant cause

           and Guerine in that potential trial witness are scattered among various counties herein,

           plaintiffs use the cited quotation to jump ahead of any analysis and affirmatively state,

           without question, that defendants’ sought-after forum of “Kane County does not enjoy a

           predominant connection to this litigation such that transfer is strongly favored.”

¶ 19            Yet, whether this is true is precisely the question that is part and parcel of the larger issue

           we have been called upon to determine in this cause. Yes, the Guerine court concluded that

           the sought-after forum by the defendant did not enjoy a predominant connection, but it did so

           only after a lengthy analysis of all the relevant private and public interest factors, as it was

           required to do. The conclusion reached, however, was not part of the initial standard of

           review employed by our supreme court. By jumping to Guerine’s conclusion before our

           analysis has even begun, plaintiffs attempt at the outset of this cause to skew the applicable

           standard into something more than it is and then weave that thread throughout their


       2
        Incidentally, the quoted portion actually appears amid the Guerine court’s discussion that “Illinois forum non
       conveniens law is admittedly less than clear,” and that its reversal carried “no pejorative connotations” upon the trial
       court judge, who was otherwise “conscientious” in his decision to grant the change of forum. Guerine, 198 Ill. 2d at
       526.

                                                                  8
       1-17-1558


          arguments on appeal. The fact remains that, among all the legal principles and considerations

          that are to be kept in mind in evaluating a trial court’s decision with respect to a forum non

          conveniens motion (which we are mindful of and, again, will discuss shortly), we are to

          review that decision pursuant to an abuse of discretion standard and, as is well established, an

          abuse of discretion occurs only when no reasonable person would take the view adopted by

          the trial court. See Susman, 2015 IL App (1st) 142789, ¶ 18 (stating that, in reviewing a

          forum non conveniens decision, “ ‘The issue, then, is not what decision we would have

          reached if we were reviewing the facts on a clean slate, but whether the trial court acted in a

          way that no reasonable person would.’ ” (quoting Vivas v. Boeing Co., 392 Ill. App. 3d 644,

          657 (2009))); accord Ruch v. Padgett, 2015 IL App (1st) 142972, ¶¶ 36, 38-40 (explaining

          that standard of review for a forum non conveniens decision is abuse of discretion, that this

          means reversal may only occur if the trial court abused its discretion in balancing the relevant

          factors, that an abuse in balancing occurs only where no reasonable person would take the

          view of the trial court, and that a reviewing court “may affirm a trial court’s forum non

          conveniens order on any basis found in the record”).

¶ 20         Having clarified this, we now turn to the settled legal principles and considerations

          surrounding forum non conveniens motions. These motions rest in the equitable doctrine,

          which considers fundamental fairness with respect to the sensible and effective

          administration of justice. See Fennell, 2012 IL 113812, ¶ 12; Ruch, 2015 IL App (1st)
142972, ¶ 37. Essentially, it allows a trial court, which otherwise has proper jurisdiction over

          a cause, to decline jurisdiction and transfer it to another forum after a determination that the

          other forum would be better suited to hear it. See Fennell, 2012 IL 113812, ¶ 12; Ruch, 2015
IL App (1st) 142972, ¶ 37.


                                                        9
       1-17-1558


¶ 21          Such a determination involves the evaluation of several types of factors. First among

          these is the deference to afford the plaintiff’s choice of forum. See Ruch, 2015 IL App (1st)
142972, ¶ 37 (this consideration is primary before the evaluation of any other relevant

          factors). The plaintiff has a substantial interest in choosing the forum, and generally, her

          choice “should rarely be disturbed.” Langenhorst, 219 Ill. 2d at 442. Accordingly, it has been

          said that “the battle over forum begins with the plaintiff’s choice already in the lead.”

          Guerine, 198 Ill. 2d at 521. This is particularly true when the plaintiff chooses a forum that is

          her home residence or the site of the accident or injury that is the subject of the litigation. See

          Langenhorst, 219 Ill. 2d at 442. However, the plaintiff’s choice is not always entitled to the

          same weight or consideration in all cases. See Fennell, 2012 IL 113812, ¶ 18 (citing Dawdy,
207 Ill. 2d at 173). For example, when she chooses a foreign forum—one that is not her

          residence nor the location of the accident or injury—her choice is afforded only some

          deference. See Ruch, 2015 IL App (1st) 142972, ¶ 43; see also Fennell, 2012 IL 113812, ¶ 18

          (citing Dawdy, 207 Ill. 2d at 173). While this is not the same as no deference, it is

          considerably less than if she had chosen her home forum or the site of accident. See Ruch,

          2015 IL App (1st) 142972, ¶ 45 (citing Glass v. DOT Transportation, Inc., 393 Ill. App. 3d
829, 834 (2009)); see also Fennell, 2012 IL 113812, ¶ 12 (in such a case her choice of forum

          is afforded far less deference). Thus, “ ‘[i]n most instances, the plaintiff’s initial choice of

          forum will prevail, provided venue is proper and the inconvenience factors attached to such

          forum do not greatly outweigh the plaintiff’s substantial right to try the case in the chosen

          forum.’ ” (Emphasis in original.) Langenhorst, 219 Ill. 2d at 443 (quoting Guerine, 198 Ill.
2d at 520).




                                                        10
       1-17-1558


¶ 22         Said inconvenience factors, which form the next consideration in evaluating a forum non

          conveniens motion, are divided into two groups: private interest factors and public interest

          factors. The private interest factors include the convenience of the parties; the relative ease of

          access to testimonial, documentary, and real evidence; the availability of compulsory process

          to secure the attendance of unwilling witnesses; the costs to secure the attendance of willing

          witnesses; the possibility of viewing the site where the accident occurred, if appropriate; and

          all other practical considerations that make a trial easy, expeditious and inexpensive. See

          Fennell, 2012 IL 113812, ¶ 21. The public interest factors include the interest in deciding

          controversies locally, the unfairness of imposing the burden of jury duty on residents of a

          forum with little connection to the litigation, and the administrative difficulties caused by

          adding litigation to already congested court dockets rather than resolving the case at its

          origin. See Fennell, 2012 IL 113812, ¶ 21. In deciding a forum non conveniens motion, a

          court must consider all of these private and public interest factors. See Ruch, 2015 IL App

          (1st) 142972, ¶ 48; accord Fennell, 2012 IL 113812, ¶ 17. It must not place too much

          emphasis on any one factor, nor is it to weigh them against each other. See Langenhorst, 219
Ill. 2d at 443-44; accord Dawdy, 207 Ill. 2d at 175-76. Rather, it must balance them all

          together and view them within the totality of the circumstances presented, as each forum non

          conveniens case is unique on its own facts. See Langenhorst, 219 Ill. 2d at 443-44 (“court

          must evaluate the total circumstances of the case”); accord Fennell, 2012 IL 113812, ¶ 24.

¶ 23         Ultimately, the burden is on the defendant to show that the relevant private and public

          interest factors “ ‘strongly favor’ ” his choice of forum and merit disturbing the plaintiff’s

          initial choice. Langenhorst, 219 Ill. 2d at 444 (quoting Griffith v. Mitsubishi Aircraft

          International, Inc., 136 Ill. 2d 101, 107 (1990)); accord Fennell, 2012 IL 113812, ¶ 17. In


                                                       11
       1-17-1558


          other words, the defendant must prove that the balance of factors strongly favors transfer,

          i.e., that the plaintiff’s chosen forum is inconvenient to him and that another forum is more

          convenient to all parties. See Fennell, 2012 IL 113812, ¶ 20; Langenhorst, 219 Ill. 2d at 444.

          “Although this is a difficult standard for a defendant to meet, ‘it does not foreclose legitimate

          transfers when the balance of factors strongly favors litigation in another forum.’ ”

          (Emphasis in original.) Langenhorst, 219 Ill. 2d at 443 (quoting Guerine, 198 Ill. 2d at 521).

¶ 24         With these principles in mind, plaintiffs in the instant cause contend that the trial court

          abdicated its duty to place their original choice of forum (Cook County) in the lead, as it

          were, in its balancing of the applicable factors. They assert that instead, the court favored

          transfer at the outset and ignored any connection the cause had to their original choice of

          forum. Yet, upon our thorough review of the record and upon our consideration of all the

          particular facts of this cause, we find no abuse of discretion in the trial court’s balancing of

          factors and its resulting decision to grant defendants’ motion for forum non conveniens. To

          the contrary, we find that the trial court employed all the required legal considerations,

          balanced all the factors properly, and conducted a well-reasoned analysis in determining that

          transfer to Kane County was appropriate.

¶ 25         The trial court began, as it should have, with the first consideration related to forum non

          conveniens: the amount of deference to give plaintiffs’ choice of forum. Here, as the trial

          court correctly noted, it “is afforded less deference.” Plaintiffs’ choice is not their home

          forum. Both plaintiffs live in Kane County and the accident at issue occurred in Kane

          County. They do not reside in Cook County nor did the accident occur in Cook County.

          Clearly, by filing their complaint in Cook County, they chose to have their cause heard in a

          foreign forum. As we have discussed, while this does not mean that no deference will be


                                                        12
       1-17-1558


          given to their choice, it does mean that the deference to be given is far less than it would have

          been had they chosen their home forum. Accordingly, although their choice is still in the

          lead, it is not as far ahead as it could have been.

¶ 26          First, plaintiffs assert that the trial court abused its discretion in finding that the private

          interest factors were equally balanced or favored transfer. Specifically, they attack the court

          for “ignoring” the substantial business defendants Coinstar and Redbox do in Cook County

          as opposed to Kane County, the fact that virtually all of plaintiff Debbie Schuster’s medical

          care and proof thereof comes from Cook County sources, and the affidavits of doctors

          Palmer and Jagielo and occurrence witness Johnson which all indicated that Cook County

          was a more convenient forum for them. However, as we review the trial court’s assessment

          of each of the private interest factors, we do not find any abuse of discretion.

¶ 27          The trial court determined that the first private interest factor, convenience of the parties,

          was “neutral” and did not weigh strongly either for or against transfer. This was because,

          although defendants could not assert that plaintiffs’ choice was inconvenient to plaintiffs, the

          court noted defendant Richards was from Du Page County and would not be inconvenienced

          traveling to either Kane or Cook Counties, and defendants Coinstar and Redbox do business

          in both Kane and Cook Counties. We agree. Du Page County borders both Kane and Cook

          Counties, and the record is clear that the corporate defendants do business in both. This

          factor, then, is essentially neutral.

¶ 28          We do not believe, as plaintiffs assert, that the trial court ignored the business ties

          defendants Coinstar and Redbox have to Cook County. Plaintiffs spend much of their brief

          pointing out facts and figures to show that these defendants conduct “substantially” more

          business in Cook County, rather than Kane County, and have registered agents there. While


                                                         13
1-17-1558


   this may be true, our courts have made clear that “merely conducting business” in a county

   does not necessarily affect the issue of forum non conveniens, nor does the presence of a

   corporate defendant’s registered agent. See Dawdy, 207 Ill. 2d at 182 (these are assumed

   since, if a defendant did no business in a county or had no registered agent there, that county

   would not be a proper venue for the case to begin with; thus, this “is not a dispositive factor”

   and a court is “to look beyond the criteria of venue when it considers the relative

   convenience of a forum”); accord Smith v. Jewel Food Stores, Inc., 374 Ill. App. 3d 31, 34-

   35 (2007). These are considerations, surely, but not outcome determinative ones. Plaintiffs

   counter that our supreme court in Boner v. Peabody Coal Co., 142 Ill. 2d 523, 540 (1991),

   mentioned the “extent and type of business” conducted in a forum “are appropriate

   considerations” and, thus, the trial court here should have disfavored transfer based on

   defendants’ stronger business ties to Cook County. Yes, the Boner court did use these

   phrases, but plaintiffs myopically isolate that quotation. As the Boner court was analyzing

   this private interest factor, it was discussing that, where a defendant company has offices and

   conducts active operations in a county, its activities in that county are “by no means

   marginal” and thus, based on the facts in that cause, more than one forum could be

   considered. See Boner, 142 Ill. 2d at 540. It did not state or even infer, as plaintiffs claim,

   that a court is to weigh a defendant corporation’s activities or review fiscal statistics to

   determine whether its business is more substantial in one county over another. As the trial

   court here found, defendants Coinstar and Redbox have registered agents in Cook County

   and do business there but also do business in Kane County—the site of the accident.

   Incidentally, the record also shows that defendant Redbox has regional offices and

   operational warehouses in Du Page County. These facts, when taken together, do not propel



                                                 14
       1-17-1558


          the forum non conveniens issue strongly either way. Therefore, we cannot say that the trial

          court’s determination that this private interest factor was neutral is unreasonable.

¶ 29         With respect to the second private interest factor of ease of access to sources of evidence,

          the trial court found that it weighed in favor of transfer. It based its determination on the

          location of the accident and the affidavits of the three occurrence witnesses. Two of them,

          Clark and Tangorra, both stated they were residents of McHenry County and that it was more

          convenient for them to travel to Kane as opposed to Cook County to testify, and the third,

          Johnson, was a resident of Kane County. The court further noted that first responders to the

          accident are from Kane County, and plaintiff received medical treatment in both Kane and

          Cook Counties. The affidavits of these witnesses, all essential sources of evidence for trial,

          renders this factor favorable for transfer.

¶ 30         Plaintiffs assert that the trial court improperly ignored that portion of Johnson’s affidavit

          wherein he stated that it was “not inconvenient” for him to travel to Cook County to testify, if

          necessary. We do not believed that the court ignored this portion of Johnson’s affidavit as

          much as it simply found more critical the facts that Johnson attested he was a resident of

          Kane County (plaintiffs’ home forum and the forum of the accident) and that he never stated

          testifying in Kane County would be inconvenient for him. Additionally, in this vein, we note

          the affidavit of Officer Michelini, who responded to and investigated the scene and who was

          the only police personnel specifically listed among plaintiffs’ potential witnesses. Although

          the trial court did not mention her affidavit in its order, Officer Michelini stated that she is a

          resident of McHenry County and that traveling to either McHenry or Kane Counties to testify

          was “preferred” over Cook County. Based on all this, it was not unreasonable for the trial

          court to find that the second private interest factor favored transfer.


                                                        15
       1-17-1558


¶ 31         Next, the trial court determined that the third and fourth private interest factors of the

          availability of compulsory process to secure the attendance of unwilling witnesses and the

          cost to obtain the attendance of willing witnesses both weighed in favor of transfer. The court

          again noted the several occurrence witnesses who were more accessible in Kane County.

          Additionally, it commented that plaintiff Debbie Schuster received medical care in both Kane

          and Cook Counties and that, regardless, “most healthcare providers will probably not testify

          in person during trial.” And, it stated that, again, because the counties border each other, the

          cost to obtain the attendance of witnesses would be minimal. We find no abuse in this

          determination.

¶ 32         Plaintiffs take issue with the trial court’s statement about healthcare providers not

          testifying in person, especially since they had provided the affidavits of Drs. Palmer and

          Jagielo with respect to the forum in which they preferred to testify. Plaintiffs declare that a

          trial court may not arbitrarily decide that witnesses in a chosen forum will or will not testify

          in person. While this is obviously true, there are many more considerations at play here. For

          example, Dr. Palmer attested that he is a Lake County resident and that his offices at the

          Midwest Bone and Joint Institute where he treated plaintiff Debbie Schuster are in McHenry,

          Lake, and Kane Counties. He stated it “is convenient” for him to testify in Cook County, but

          he never attested that it would be inconvenient to testify elsewhere, such as Kane County,

          which is not far from his forum of residence and is actually the forum of one of his offices.

          Dr. Jagielo, who treated plaintiff Debbie Schuster at Lutheran General and Holy Family

          hospitals in Cook County, did attest that it would be “far more convenient” for him to testify

          in Cook County than Kane County (though, again, he did not state that Kane County would

          be inconvenient for him). Yet, while the fact that a plaintiff’s expert or treating physician has


                                                       16
       1-17-1558


          an office in the plaintiff’s chosen forum is relevant to the determination of a forum non

          conveniens motion, it is only one of many considerations with respect to the availability and

          costs related to witnesses. See Ruch, 2015 IL App (1st) 142972, ¶ 56 (citing Ammerman v.

          Raymond Corp., 379 Ill. App. 3d 878, 890 (2008)). Rather, our case law explicitly declares

          that “ ‘courts “should be cautious *** not to give undue weight to the fact that plaintiff’s

          treating physician or expert has an office in the plaintiff’s chosen forum.” ’ ” (Emphasis in

          original.) Ruch, 2015 IL App (1st) 142972, ¶ 56 (quoting Ammerman, 379 Ill. App. 3d at

          890, quoting Bland v. Norfolk & Western Ry. Co., 116 Ill. 2d 217, 227 (1987)). The sound

          reasoning behind this is to prevent plaintiffs from easily frustrating this forum non

          conveniens principle by selecting a treating physician or expert in what would actually be an

          inconvenient forum. See Fennell, 2012 IL 113812, ¶ 33; accord Griffith, 136 Ill. 2d at 112

          (affording too much significance to location of a plaintiff’s expert witness frustrates

          principles of forum non conveniens).

¶ 33         Ultimately, we do not find that the trial court abused its discretion with its comments that

          most of the healthcare providers involved in the instant cause will probably not testify in

          person, if a trial ensues. This is an undeniable truth in our personal injury jurisprudence of

          today. See, e.g., Walsh v. Ramada Inns, Inc., 194 Ill. App. 3d 945, 949 (1989) (use of

          evidence depositions obviate need for doctors to testify at trial). Moreover, plaintiffs admit

          that plaintiff Debbie Schuster received medical treatment in Kane County and not solely in

          Cook County; in fact, while she was treated at two hospitals in Cook County (Lutheran

          General and Holy Family), she was also treated at two hospitals in Kane County (Sherman

          and St. Joseph) and spent time at a recovery center there (Rosewood). Thus, the treatment she

          received simply does not establish the overwhelming connection to Cook County that


                                                       17
1-17-1558


   plaintiffs insist. See also Ruch, 2015 IL App (1st) 142972, ¶ 61 (location of documents,

   records, and photographs is a less significant factor today in forum analysis due to advent of

   e-mail, Internet, telefax, copy machines, and delivery services). Additionally, we would be

   remiss if we again were not to note, as the trial court did, that the two counties at issue here

   are adjacent to each other, with the difference in cost to secure witnesses in either forum

   minimal. And, while Cook County may be “far more convenient” for Dr. Jagielo, he is but

   one witness. Not only, as the experienced trial court aptly pointed out, have times changed

   with the advent of video depositions, telecommunications, and the overall shrinking of our

   world (see Langenhorst, 219 Ill. 2d at 450 (citing Guerine, 198 Ill. 2d at 525)), but it must

   also be remembered that Dr. Jagielo is an expert witness who, presumably, would be

   compensated for any inconvenience in travel (see Eads v. Consolidated Rail Corp., 365 Ill.

   App. 3d 19, 31-32 (2006) (location of expert witness therefore should be “given minimal

   weight”)). And, of course, he would only be testifying as to plaintiff Debbie Schuster’s

   medical treatment. On the flipside, of the three lay occurrence witnesses—those who

   witnessed the accident at issue, will not be compensated in any manner for their time or

   testimony, and will provide crucial evidence regarding the primary issue of negligence

   (which must be found before damages may even be determined)—two have attested that

   Kane County is more convenient for them and the third actually lives there. All this, along

   with investigating Officer Michelini’s affidavit specifically renouncing Cook County’s

   convenience for her to testify, shows that the trial court’s consideration of these two private

   interest factors regarding the procurement of witnesses, and its finding that these factors

   support transfer, were inherently reasonable.




                                                 18
       1-17-1558


¶ 34            The penultimate private interest factor is the possibility of viewing the site where the

           accident occurred. The trial court commented on this factor, and plaintiffs do not challenge

           its determination on appeal. Suffice to say, the trial court found that this factor, which

           concerns the possibility of viewing the site if appropriate and not the necessity to do so (see

           Dawdy, 207 Ill. 2d at 178), weighed in favor of transfer, and there is no abuse in its

           determination. In this cause, the accident occurred in Kane County, and there is no mention

           in the record that its location, features, or environment have changed in any substantial

           manner. Therefore, while it may be too early at this point in the litigation to determine the

           necessity of having a jury view the site, a visit, if eventually deemed appropriate by the trial

           court, would clearly be more possible and more expeditiously accomplished if trial were held

           in Kane County.

¶ 35            The final private interest factor concerns all other practical considerations that make a

           trial easy, expeditious, and inexpensive. The trial court in the instant cause did not

           specifically identify in its order any additional considerations, other than to restate that even

           “affording the plaintiffs some deference in their choice of forum” as is due to them, the

           private interest factors weighed in favor of transfer. Clearly, and again contrary to plaintiffs’

           insistence, the trial court did conduct this balance test unequally in their favor, with their

           choice of forum placed ahead of any consideration in favor of transfer. However, it found

           that these private interest factors outweighed even this “lead” they had which, in its

           discretion, it had every right to do. Based on the evidence, we cannot find that this was

           unreasonable. 3


       3
         Even though the trial court did not mention any specific findings with respect to this final private interest factor,
       we may do so, as we may affirm on any basis in the record. See Ruch, 2015 IL App (1st) 142972, ¶ 40. In addition
       to all the considerations we, and the trial court, have already examined, we would find that this factor clearly favors
       transfer as well. Among those considerations, which we will not detail extensively here (because we feel this has

                                                                 19
       1-17-1558


¶ 36            We now turn to the public interest factors. Comprising plaintiffs’ next major challenge on

           appeal, they contend that the trial court abused its discretion in finding that these were

           equally balanced or favored transfer and in determining that the citizens of Cook County

           have no interest in deciding the instant cause. Specifically, they again highlight the

           “substantial business” defendants Coinstar and Redbox do in Cook County and the fact that

           they have registered agents for service there; they also argue that court congestion in the

           resolution of matters is “a relatively insignificant factor” and that the court ignored the scope

           of defendant Richards’ employment. However, similar to the private interest factors, our

           review of the trial court’s assessment of each of the public interest factors demonstrates no

           abuse of discretion.

¶ 37            The first public interest factor is having local controversies decided locally. In its

           examination, the trial court here correctly noted that the alleged negligence at issue (the

           accident) occurred in Kane County, that plaintiffs alleging this negligence are both Kane

           County residents, and thus that this factor “strongly” favored transfer. This is not

           unreasonable. Although potential witnesses from other counties may be involved and

           although some evidence regarding potential damages may be found in other counties, this

           litigation is, at its core, a controversy local to Kane County. Significantly, our state supreme

           court has made clear that the location of the accident resulting in the litigation is the most

           substantial factor in giving any county a local interest. Se Dawdy, 207 Ill. 2d at 183; accord

           Peile v. Skelgas, Inc., 163 Ill. 2d 323, 343 (1994) (“ ‘[A]ny county to which [defendant]

           provides service has an interest in the outcome of the case, [but] the interest of none of these


       already been done), we would like to note the irony that plaintiffs’ counsel is located in Kane County while
       defendants’ counsel is located in Cook County. Although it has been said that little weight is to be afforded to this, it
       is nonetheless a factor a court may consider in a forum non conveniens analysis. See Koss Corp. v. Sachdeva, 2012
IL App (1st) 120379, ¶ 129 (citing Dawdy, 207 Ill. 2d at 179).

                                                                  20
       1-17-1558


          counties is greater than *** where the accident occurred.’ ” (quoting Washington v. Illinois

          Power Co., 144 Ill. 2d 395, 403 (1991))). Here, the accident occurred in Kane County, it

          involves a Kane County resident suing on her behalf and another Kane County resident suing

          for the effects the accident had on him as her husband, and it is based on claims of

          negligence concerning the specific actions of defendant Richards, as the driver, while she

          was driving in Kane County, where one occurrence witness lives, two others stated was

          convenient for them to travel to, and the investigating officer stated the same. Undeniably,

          this is a Kane County-centric cause.

¶ 38         With this in mind, the trial court found that the next public interest factor, the unfairness

          of imposing the burden of jury duty on residents of a forum with little connection to the

          litigation, also weighed “strongly in favor of transfer.” In light of the above, again, this

          determination was not unreasonable. The court supported its finding by repeating that

          plaintiffs are Kane County residents involved in an accident in Kane County. It also noted

          that while defendants Coinstar and Redbox certainly do business in Cook County, plaintiffs’

          complaint as against them was based only on vicarious liability. In other words, the court

          made clear that plaintiffs were suing defendants Coinstar and Redbox only in their capacities

          as principals, whereas plaintiffs’ actual claims of negligence were solely directed against

          defendant Richards, the driver, whose actions or inactions, which took place in Kane County,

          are the prime focus of the accident and, ultimately, of the litigation.

¶ 39         Plaintiffs take great issue with the trial court’s comments on vicarious liability and cite

          Guerine for the proposition that this should have no effect upon a consideration of jury duty

          concerns. Plaintiffs are incorrect. Guerine involved a suit, filed in Cook County, against an

          individual defendant for the negligent operation of his vehicle/trailer and against an Indiana


                                                        21
       1-17-1558


          corporate defendant for the defective design and manufacture of the trailer; the traffic

          accident occurred in De Kalb County. See Guerine, 198 Ill. 2d at 512. The corporate

          defendant filed a forum non conveniens motion to transfer venue to De Kalb County and the

          trial court agreed, but our state supreme court reversed and kept the cause in Cook County.

          See Guerine, 198 Ill. 2d at 513-14. However, this was not because, as plaintiffs here insist, it

          did not consider vicarious liability as a relevant concern. Rather, the Guerine court did look

          at the different types of claims and recognized that, while the claim against the individual

          defendant for his negligence in driving occurred in De Kalb County and thus “ha[d] a local

          flavor,” the claim against the corporate defendant sounding in products liability was “less

          localized.” Guerine, 198 Ill. 2d at 525. Yet, what turned the tide in Guerine was that the

          individual defendant lived in Cook County and, thus, “presumably drove his trailer on Cook

          County roads,” thereby making this an interest for Cook County residents and, in turn, for a

          potential jury there. Guerine, 198 Ill. 2d at 525.

¶ 40         The difference in this cause is that the individual defendant, whose alleged negligence is

          at issue, is not a resident of the forum plaintiffs chose; defendant Richards is a resident of

          Du Page County, not Cook County. And, although she worked for defendants Coinstar and

          Redbox, which do business in Cook County and have registered agents for service there, we

          cannot presume, as was the case in Guerine, that she drove their corporate vehicle on Cook

          County roads. She may well have, but defendants Coinstar and Redbox have already been

          shown to do business in many counties within our state. Guerine, accordingly, is not on point

          here. Compare Smith, 374 Ill. App. 3d 31 (where the plaintiff sued individual and corporate

          defendants in Cook County, transfer to Kendall County was appropriate because, although

          the corporate defendant did substantial business and had its corporate headquarters in Cook


                                                        22
       1-17-1558


          County, the fairness of jury duty fell to the citizens of Kendall County since Cook County

          otherwise had “little connection” to the accident); see also Czarnecki v. Uno-Ven Co., 339 Ill.

          App. 3d 504, 509 (2003) (presence of corporate defendants’ registered agents in Cook

          County and their conducting of business there were found to be unrelated to the cause at

          issue and “not significant factors for forum non conveniens purposes” since, while these

          contacts may be sufficient to fix venue, they did not necessarily establish Cook County’s

          significant connection with or interest in the cause at issue so as to burden a jury there).

¶ 41          The fact remains that, while plaintiff Debbie Schuster sued defendant Richards for her

          alleged negligence that specifically occurred in Kane County, and plaintiff Alan Schuster

          sued defendant Richards for loss of consortium due to her alleged negligence that specifically

          occurred in Kane County, both plaintiffs sued defendants Coinstar and Redbox upon

          respondeat superior. That is, plaintiffs sued these defendants not for their actions or inactions

          which might directly impact Cook County residents but, rather, simply because defendant

          Richards was their agent, regardless of where she was employed. Plaintiffs did not, for

          example, allege that defendants Coinstar and Redbox failed to directly supervise defendant

          Richards that day in Kane County or failed to ensure that she was driving properly or with

          proper equipment. Plaintiffs alleged only that, as her principal, these corporate defendants

          were responsible for her negligent and omissions—while she was in Kane County. Without

          more, we fail to see how Cook County is significantly connected to this litigation so as to

          impose the burden of jury duty on its residents as opposed to those of Kane County.

¶ 42          The final public interest factor is the administrative difficulties caused by adding

          litigation to already congested court dockets rather than resolving the case at its origin.

          Obviously, the latter is preferred. While plaintiffs are correct that this factor, by itself, is


                                                         23
       1-17-1558


          relatively insignificant, it is still a factor to be considered. See Fennell, 2012 IL 113812, ¶ 43.

          In examining this factor, the trial court in the instant cause found that it weighed “slightly in

          favor of transfer,” citing case statistics from 2015 showing that, while Cook County had

          some 457 cases with jury verdicts over $50,000 compared to Kane County’s 6, the period of

          time from filing to verdict was essentially the same: 40.1 months in Cook County and 41.7

          months in Kane County. Again, based on all the facts herein, the trial court’s determination

          with respect to this factor cannot be said to be unreasonable. See Langenhorst, 219 Ill. 2d at

          451 (trial court is in best position to assess burdens on its own docket).

¶ 43          Accordingly, with the trial court having found, via thorough and proper examination, that

          the public interest factors each supported transfer, some even “strongly,” we cannot

          conclude, in light of the record before us, that no reasonable person would adopt the same

          reasoning. Just as with the private interest factors, the trial court did not abuse its discretion.

          Rather, the trial court properly conducted the balance test of private and public interest

          factors while clearly affording plaintiffs’ choice of forum some deference and placing it

          ahead of any consideration in favor of transfer. The pendulum of that test simply swung in a

          manner plaintiffs were not expecting.

¶ 44          Before we end our discussion of this matter, we would note one final contention raised by

          plaintiffs. That is, at the end of their brief, they assert that, regardless of the factors, the trial

          court abused its discretion in transferring venue because defendants never proved that Cook

          County was inconvenient for them. They devote much time to a comparison of the seminal

          forum non conveniens cases of Langenhorst, wherein our state supreme court affirmed the

          denial of a transfer motion, and Dawdy, wherein the same court reversed the denial of a

          transfer motion, declaring that facts of the instant cause are “almost identical” to the former


                                                          24
       1-17-1558


          and merit the same decision. We disagree and conclude that Dawdy is actually more

          applicable here.

¶ 45         In Langenhorst, the plaintiff brought a wrongful death action in St. Clair County for

          claims arising out of a train and vehicle accident. This county, however, was not the

          plaintiff’s home forum nor the site of the accident. The corporate defendant moved to

          transfer the cause to Clinton County where the accident occurred, but the trial court denied

          the motion. Our state supreme court affirmed, finding that, in weighing the private and public

          interest factors, the totality of the circumstances did not strongly favor transfer. See

          Langenhorst, 219 Ill. 2d at 448. That court highlighted, for example, that a view of the

          accident site was not appropriate because it had significantly changed; the only eyewitness

          did not reside in the county of the accident; the majority of relevant trial witnesses did not

          reside in the county of the accident; no witness attested that the plaintiff’s chosen forum was

          inconvenient; and the plaintiff’s attorney, investigator, and treating doctor all lived in the

          chosen forum. See Langenhorst, 219 Ill. 2d at 449-50. The Langenhorst court concluded that

          the defendants failed to meet their burden for transfer. See Langenhorst, 219 Ill. 2d at 452.

¶ 46         In Dawdy, meanwhile, the same court held in the opposite manner based on the totality of

          the circumstances in that particular case. There, similar to Langenhorst, the plaintiff in a

          tractor versus train-truck accident filed suit in Madison County, which was not his home

          forum nor the site of the accident, and the individual and corporate defendants filed a motion

          to transfer to Macoupin County, where the accident occurred. The trial court denied the

          motion, but our state supreme court reversed, finding that this time, in weighing the private

          and public interest factors, the totality of the circumstances did strongly favor transfer. See

          Dawdy, 207 Ill. 2d at 177. The court highlighted, for example, that the corporate defendant


                                                        25
       1-17-1558


          did business in the county of transfer, the individual defendant was a resident of the county

          of transfer, most of the witnesses lived in or near the county of transfer, and none of them

          lived in the chosen forum. See Dawdy, 207 Ill. 2d at 178-79. It also noted that the accident

          occurred in the county of transfer, a jury could more easily view the scene of the accident

          there, court congestion was an issue in the chosen forum, and the chosen forum otherwise

          had no connection to the cause. See Dawdy, 207 Ill. 2d at 181-83. Concluding that the

          defendants met their burden, our supreme court transferred venue out of the plaintiff’s chosen

          forum. See Dawdy, 207 Ill. 2d at 185.

¶ 47         Plaintiffs here, in likening the instant cause to Langenhorst, declare that Langenhorst

          stands for the proposition that a trial court abuses its discretion in denying a forum non

          conveniens motion to transfer the case to an adjacent county when most of the potential trial

          witnesses are scattered and no single county enjoys a predominant connection to the

          litigation. They are correct; this is what Langenhorst holds—based on its particular facts and

          following a lengthy evaluation of the applicable factors. And, we do acknowledge that

          factually, on its face, the instant cause is similar to Langenhorst in that potential witnesses

          are scattered over several adjacent counties. But, just as with their proposition of the standard

          of review, plaintiffs take a tremendous leap in logic by declaring that no single county here

          enjoys a predominant connection to this litigation. To the contrary, the trial court, after

          conducting the same evaluation as our state supreme court did in Langenhorst, found that one

          did—one that was not the county in which plaintiffs chose to file their cause of action.

          Having found no abuse of discretion in its determination, this is where the instant cause’s

          path diverges from Langenhorst and instead follows Dawdy.




                                                        26
       1-17-1558


¶ 48         Moreover, when all the underlying facts of Langenhorst are actually analyzed, that case

          becomes even more distinguishable from the instant cause. For example, a predominant

          consideration in Langenhorst was that the site of the accident had substantially changed. The

          plaintiff had sued the defendant based, in considerable part, on its failure to maintain the

          railroad crossing in a proper manner, including, for example, cutting the vegetation around it

          and incorporating several construction features in violation of several codes. The record

          revealed that those changes were made soon after the accident, but before trial; thus, any

          viewing of the accident site by a jury was not only irrelevant but inappropriate. See

          Langenhorst, 219 Ill. 2d at 449. There is no indication in the instant record that the accident

          site in Kane County has been altered in any way, thereby making its viewing inappropriate

          for a jury which, again, would be more expeditious if the forum here were Kane County.

          Additionally, the only eyewitness to the accident in Langenhorst lived in another state. See

          Langenhorst, 219 Ill. 2d at 449. By contrast, in the instant cause, we have already discussed

          at length that the occurrence witnesses, as well as the investigating police officer, have

          provided affidavits stating that it is more convenient for them to travel to Kane County to

          testify. Notably, then, the instant cause is more closely related to Dawdy than Langenhorst,

          where the transferee venue is the site of the accident, the occurrence witnesses have declared

          that venue to be more convenient, a viewing of the scene would be more easily accomplished

          there, plaintiffs’ own attorneys have offices there, and the cause otherwise has very little

          connection to the chosen forum. See, e.g., Smith, 374 Ill. App. 3d at 38 (distinguishing

          Langenhorst).

¶ 49         Ultimately, any case comparison is essentially futile here. This is because our case law

          has moved far beyond both Langenhorst and Dawdy in discussing forum non conveniens and


                                                       27
       1-17-1558


           its relevant factors. Both of those cases remain good law, as they should. The critical lesson

           of both of them, as well as their progeny, which we have cited throughout our decision here,

           is the primary principle that, even with a plaintiff’s substantial interest in choosing the forum

           where her rights will be vindicated, even with the unequal balancing test skewed in her favor,

           and even with the difficult burden a defendant must meet to effectuate transfer, the

           evaluation of forum non conveniens for any case is unique on the facts of each case. See

           Langenhorst, 219 Ill. 2d at 443; accord Fennell, 2012 IL 113812, ¶ 21 (“each forum non

           conveniens case is unique and must be considered on its own facts”); Gridley v. State Farm

           Mutual Automobile Insurance Co., 217 Ill. 2d 158, 168 (2005) (“[e]very request for transfer

           based upon forum non conveniens must be decided pursuant to an ‘individualized, case-by-

           case consideration of convenience and fairness’ ” (quoting Van Dusen v. Barrack, 376 U.S.
612, 622 (1964)); Ammerman, 379 Ill. App. 3d at 885 (“forum non conveniens claims are

           adjudicated on a case-by-case basis with the results heavily dependent upon the facts of each

           case”). And the facts unique to the instant cause strongly favor its transfer to Kane County.

¶ 50            We are mindful, in light of plaintiffs’ final assertion on appeal, of the fact that a

           defendant is not relieved of his burden to show that the chosen forum is inconvenient to him

           and another is more convenient to all the parties simply because the chosen venue has little or

           no connection to the cause. See Dykstra v. A.P. Green Industries, Inc., 326 Ill. App. 3d 489,

           496 (2001). But we believe, just as the trial court did, that defendants here did make this

           showing based on the evidence presented, which we have already discussed at length. 4 See


                4
                  The parties most briefly allude on appeal to affidavits from defendants that were attached to a reply in
       support of their motion for transfer, affidavits from defendant Richards, Ms. Thanh-Le from defendant Redbox, Mr.
       Lines from defendant Coinstar, and Max Vandewalle, concerning the inconvenience of the chosen forum. Plaintiffs
       moved to strike defendants’ reply brief, arguing that these affidavits were conclusory and not part of defendants’
       original brief. The trial court did not rule on plaintiffs’ motion and, in its order, specifically declared that it did not
       consider any of defendants’ affidavits in its ruling. While defendants urge us to consider them now as part of the

                                                                   28
       1-17-1558


           Koss Corp., 2012 IL App (1st) 120379, ¶¶ 106-07 (trial court may make inferences in this

           regard based on evidence presented). In the end, when all of the relevant private and public

           interest factors are viewed in their totality, they strongly favor transfer to Kane County,

           which can better serve the convenience of the parties and the ends of justice with respect to

           the instant cause. We therefore find that the trial court did not abuse its discretion in granting

           defendants’ motion to transfer pursuant to forum non conveniens.

¶ 51                                                   CONCLUSION

¶ 52            Accordingly, for all the foregoing reasons, we affirm the judgment of the trial court.

¶ 53            Affirmed.




       record, we choose to follow the trial court, finding that there is no reason or need to do so. See Koss Corp., 2012 IL
       App (1st) 120379, ¶ 100 (stating that a defendant seeking forum non conveniens dismissal is not obligated to submit
       affidavits of identifying witnesses they would call and testimony they would provide if trial were held in alternative
       forum (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 258 (1981))).

                                                                29